Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered April 21, 2006, convicting him of attempted robbery in the second degree (two counts), upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute the appeal.
Ordered that the motion is granted, Robert C. Mitchell is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Arza R. Feldman, Esq., 626 Reckson Plaza West Tower—6th floor, Uniondale, New York 11556, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that the new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
*816Upon this Court’s independent review of the record, we conclude that nonfrivolous issues exist, including, but not limited to, those relating to the court’s failure to specify the period of postrelease supervision at the time of the defendant’s plea. Accordingly, assignment of new counsel is warranted (see People v Stokes, 95 NY2d 633, 638 [2001]; People v Vasquez, 70 NY2d 1, 4 [1987]). Skelos, J.P., Santucci, Covello, McCarthy and Chambers, JJ., concur.